DETAILED ACTION
This office action is in response to the amendment filed January 25, 2022 in which claims 1-19 and 21-26 are presented for examination and claim 20 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to the specification, claims, and drawings.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner notes that while current amendments to the specification, claims, and drawings have overcome some of the bases of objection detailed in the prior office action, the drawings remain objected to under updated bases (see drawing objection, below).  The objection is maintained.

Applicant’s Second Argument:  Objection to the specification should be withdrawn in view of current amendments to the specification.  
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner notes that while current amendments to the specification have overcome some of the bases of objection detailed in the prior office action, the specification remains objected to under updated bases (see specification objection, below).  The objection is maintained.

Applicant’s Third Argument:  Objection to the claims should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner notes that while current amendments to the claims have overcome some of the bases of objection detailed in the prior office action, the claims remain objected to under updated bases (see claim objection, below).  The objection is maintained.

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner notes that while current amendments to the claims have overcome some of the bases of rejection under 35 USC 112(b) detailed in the prior office action, claims 2-5 and 22-26 remain rejected under 35 USC 112(b) under see rejection under 35 USC 112(b), below).  The rejection is maintained.

Applicant’s Fifth Argument:  Rejection of the claims under 35 USC 103 over various cited references should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
Drawings replacement sheets 5/25, 7/25, and 15/25 filed January 25, 2022 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:   All the hand-drawn changes to Figures 4A, 4C, and 8 constitute new matter.  Although the general nature of these structures may be disclosed in the specification, there is insufficient support for the all the details depicted by the hand-drawn portions of Figures 4A, 4C, and 8.  For example, there is no support for the specific shape, size, and precise location of structure 120 in Figures 4A and 4C or the specific shape and size of structures 119 and 120 in Figure 8.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upward-facing inlet aperture” and “inward-facing outlet aperture” as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reversible axially extending closure structure adapted to captively hold, without a physical joinder, the interior gas containment reservoir interior to the [at least one] volume control sleeve as cited in Applicant’s arguments as providing support for this limitation) does not appear to depict the interior gas containment reservoir contained within the [at least one] volume control sleeve, nor does it depict the ability of the [at least one] volume control sleeve to open and close.  It is not clear from the disclosure, for example, that “flexible zipper tape 204C” and/or “coil teeth element 204B” are configured for attaching and detaching the [at least one] volume control sleeve to the outer shell (or some other structure), as opposed to opening and closing the volume control sleeve.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “172” has been used to designate “gas fill actuator sub-assembly,” “gas-fill actuator sub-assembly,” “trigger release assembly” and “cable/lanyard” (see paras. 0059, 0064, 0068, and 0069).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "172" and "176" have both been used to designate “cable/lanyard” (see paras. 0069-0070).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “144” has been used to designate “housing plate,” “housing,” “cartridge support plate,” “support plate,” and “cartridge support structure” (see paras. 0059, 0060, 0065-0066, and 0070).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “119AA” has been used to designate “elongated curved central sleeve axis,” “sleeve axis,” “central sleeve axis,” and “central axis” (see paras. 0056-0057 and 0076-0077).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
The drawings are objected to because reference numeral 119 is used to depict differing structures in different figures (see, for example, Figures 4A and 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Applicant’s arguments at pg. 27 reference changes to Figure 8A to amend reference numeral 150-1 to 158-1 however Examiner is unable to locate a replacement drawing Figure 8A in the amendment filed January 25, 2022.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 

Specification
The disclosure is objected to because of the following informalities:  Para. 0063 includes the typographical error “port 152,” which should be amended to recite “cartridge portion 152.”  
The disclosure is objected to because of the following informalities:  Para. 0069 contains the typographical error “cable/lanyard 172 assembly,” which upon information and belief should be amended to remove the word “assembly.”
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction No new matter should be entered.
Appropriate correction is required.

Claim Objections
Examiner notes that in the amendment filed January 25, 2022, Applicant has filed two versions of claims 1-19 and 21-26, “Preliminary Amended Claims” on pgs. 2-8, “Final Amended Claims” on pgs. 9-17, along with additional versions of independent claim 1 and 22 in Applicant’s Arguments on pgs. 30-32.  Examiner notes at least one presumably inadvertent difference between the “Preliminary Amended Claims” and the “Final Amended Claims” (see the different spellings of “wherein” on line 4 of claims 19).  Additionally, at least claim 1 on pgs. 30-31 of Applicant’s Arguments contains significant differences from either version of claim 1 in the “Preliminary Amended Claims” and the “Final Amended Claims.”  Due to these discrepancies, Examiner notes that all claim and rejections under 35 USC 112 and 35 USC 103) are directed exclusively to the set of claims contained in the “Final Amended Claims” on pgs. 9-17.
Claim 1 is objected to because of the following informalities:  Claim 1, line 10 recites the limitation “the tubular region.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the at least one tubular region.”  
Claim 1 is objected to because of the following informalities:  Claim 1, line 12 recites the limitation “the gas containment reservoir.”  However, for purpose of proper antecedent basis, this limitation should be amended to recite “the interior gas containment reservoir.”
Claim 1 is objected to because of the following informalities:  Claim 1, line 25 recites the limitation “a gas cartridge.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the at least one gas containment reservoir.”
Claim 1 is objected to because of the following informalities:  Claim 1, line 26 recites the limitation “the controller.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the cartridge gas release controller.”
Claim 1 is objected to because of the following informalities:  Claim 1, line 26 recites the limitation “the trigger assembly.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the associated trigger assembly.”
Claim 1 is objected to because of the following informalities:  Claim 1, line 37 includes the typographical error “inflating,” which should be amended to recite “inflates.”

Claim 2 is objected to because of the following informalities:  Claim 2, lines 3-4 recites the limitation “a first sleeve portion.”  However, for purpose of proper antecedent basis, this limitation should be amended to recite “the first sleeve portion.”
Claim 2 is objected to because of the following informalities:  Claim 2, line 5 recites the limitation “a second second portion.”  However, for purpose of proper antecedent basis, this limitation should be amended to recite “the second sleeve portion.”
Claim 3 is objected to because of the following informalities:  Claim 3, lines 2 and 4 recite the limitation “the sleeve axis.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the central sleeve axis.”
Claim 3 is objected to because of the following informalities:  Claim 3, lines 2-3 recite the limitation “a sleeve portion.”  However, for purposes of proper antecedent basis this limitation should be amended to recite “the tubular sleeve portion.”
Claim 3 is objected to because of the following informalities:  Claim 3, line 3 recites the limitation “relatively stretchable.”  However, at least in view of current amendments to claim 2, upon information and belief, Applicant intended to recite merely “stretchable.”
Claim 3 is objected to because of the following informalities:  Claim 3, line 5 recites the limitation “the wearer protection structure.”  However, for purposes of proper 
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “the joinder.”  However, claim 4 depends from claim 3 which recites “a first joinder region” and “a second joinder region.”
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “the permanent joinder.”  However, claim 5 depends from claim 3 which recites “a first joinder region” and “a second joinder region.”
Claims 5 and 7 are objected to because of the following informalities:  Claims 5 and 7 contain the grammatical error “effected,” which should be amended to recite “affected.”
Claim 6 is objected to because of the following informalities:  Claim 4 recites the limitation “the joinder.”  However, claim 4 depends from claim 3 which recites “a first joinder region” and “a second joinder region.”
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation “the reversible joinder.”  However, claim 7 depends from claim 3 which recites “a first joinder region” and “a second joinder region.”
Claim 9 is objected to because of the following informalities:  Claim 9, line 3 recites the limitation “the interior gas containment reservoir region.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the interior gas containment reservoir.”  Examiner notes that this claim objection is the result of a claim objection in the prior office action (see Id. at pg. 9).  However, the claim 
Claim 9 is objected to because of the following informalities:  Claim 9, lines 3-5 recite the limitation “… the interior cartridge reservoir and the interior gas containment region, and the interior gas containment region …”  However, upon information and belief, for purposes of proper antecedent basis, this limitation should be amended to recite “… the interior cartridge reservoir region and the interior gas containment reservoir, and the interior gas containment reservoir.”
Claim 9 is objected to because of the following informalities:  Claim 9 recites the limitations “its rest state” and “its circumferentially stretched state.”  There is insufficient antecedent basis for these limitations in the claim (Examiner notes that claim 9 depends from claim 1 rather than, for example, claim 2).
Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation “a wearer.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the wearer.”
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “a rigid closed frame having a pierceable membrane spanning the frame.”  Claim 18 then further recites “the frame,” “the pierceable membrane,” and “the membrane.”  For consistency and further clarity, Examiner respectfully suggests that claim 18 be amended to recite, for example, “a frame, the frame being rigid and closed, a membrane spanning the frame, the membrane being pierceable.”
Claim 18 is objected to because of the following informalities:  Claim 8, line 5 recites the limitation “the trigger assembly.”  However, for purposes of proper 
Claim 18 is objected to because of the following informalities:  Claim 8, lines 11 and 12 each recite the limitation “the restraining force.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the applied restraining force.”
Claim 19 is objected to because of the following informalities:  Claim 19, line 11 recites the limitation “the inward-facing aperture.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the inward-facing outlet aperture.”
Claim 19 is objected to because of the following informalities:  Claim 19, line 15 recites the limitation “the gas flow path.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a gas flow path.”
Claim 19 is objected to because of the following informalities:  Claim 19, line 16 recites the limitation “the reservoir inlet flow path.”  There is insufficient antecedent basis for this limitation in the claim.  Examiner respectfully notes that claim 19 depends from claim 1, not claim 22.
Claim 21 is objected to because of the following informalities:  Claim 21 includes the typographical error “the at least one tubular regions,” which should be amended to recite “the at least one tubular region.”
Claim 22 is objected to because of the following informalities:  Claim 22, line 21 recites the limitation “the volume control sleeve.”  However, for purposes of proper 
Claim 22 is objected to because of the following informalities:  Claim 22, line 26 recites the limitation “second sleeve portion.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a second sleeve portion.”
Claim 22 is objected to because of the following informalities:  Claim 22, line 28 recites the limitation “an interior cartridge reservoir region.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the interior cartridge reservoir region.”  
Claim 22 is objected to because of the following informalities:  Claim 22, line 34 recites “the at least one cartridge.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the at least one gas cartridge.”
Claim 22 is objected to because of the following informalities:  Claim 22, lines 39-41 recite the limitation “whereby the compressed gas in the interior cartridge reservoir region remains in the interior cartridge reservoir region the reservoir inlet flow path.”  Upon information and belief, there should perhaps be a comma somewhere in this limitation?
Claim 22 is objected to because of the following informalities:  Claim 22, lines 40-41 recite the limitation “the reservoir inlet flow path.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the gas containment reservoir inlet flow path.”
Claim 22 is objected to because of the following informalities:  Claim 22, line 43 recites the limitation “a cartridge exit flow path.”  However, for purposes of proper 
Claim 22 is objected to because of the following informalities:  Claim 22, line 49 includes the typographical error “inflating,” which should be amended to recite “inflates.”
Claim 22 is objected to because of the following informalities:  Claim 22, line 49 recites the limitation “the tubular region.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the at least one tubular region.”
Claim 23 is objected to because of the following informalities:  Claim 23 recites “A garment according to claim 22, when …”  However, for further clarity, Examiner respectfully suggests that claim 23 be amended to recite “A garment according to claim 23, wherein when …” 
Claim 23 is objected to because of the following informalities:  Claim 22, line 2 inadvertently deletes both “the” and “an.”  The claim should be amended to recite “the associated trigger assembly.”
Claim 23 is objected to because of the following informalities:  Claim 23 recites “… in both the interior cartridge reservoir region and the interior gas containment region, and the interior gas containment region within the at least one volume control sleeve…” On information and belief “the interior gas containment region” shouldn’t be recited twice in this way?
Claim 23 is objected to because of the following informalities:  Claim 23 recites the limitation “the first portion.”  However, upon information and belief, for purposes of proper antecedent basis, this limitation should be amended to recite “the first sleeve portion.”

Claim 23 is objected to because of the following informalities:  Claim 23, lines 6-7 recite the limitation “its circumferentially stretched state.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a circumferentially stretched state.”
Claim 25 is objected to because of the following informalities:  Claim 25, line 8 recites the limitation “at least one tubular region, the tubular region…”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “at least one tubular region, the at least one tubular region.”
Claim 25 is objected to because of the following informalities:  Claim 25, line 21 recites the limitation “a gas cartridge.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the at least one gas cartridge.”
Claim 25 is objected to because of the following informalities:  Claim 25, line 22 recites the limitation “the controller.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the cartridge gas release controller.”
Claim 25 is objected to because of the following informalities:  Claim 25, line 22 recites the limitation “the trigger assembly.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the associated trigger assembly.”
Claim 25 is objected to because of the following informalities:  Claim 25, line 28 recites the limitation “a cartridge exit flow path.”  However, for purposes of proper 
Claim 25 is objected to because of the following informalities:  Claim 25, line 33 includes the typographical error “inflating,” which should be amended to recite “inflates.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 22 recites the limitation “a reversible axially extending closure structure adapted to captively hold, without a physical joinder, the interior gas containment reservoir interior to the [at least one] volume control sleeve when closed and release the interior volume gas containment reservoir for removal when open.”  This limitation constitutes new matter at least because there is no support in the disclosure as originally filed for the reversible axially extending closure structure to captively hold the interior gas containment reservoir “without a physical joinder,” as recited.  Please refer to MPEP 2173 for information regarding support under 35 USC 112(a) for negative limitations.  Examiner further respectfully notes that while the specification does provide support for the interior gas containment reservoir (see para. 0078), the disclosure does not appear (at least in para. 0078 or Figure 13, as recited in Applicant’s arguments) for the [at least one] volume control sleeve being openable and closeable for removal of the interior gas containment reservoir.
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the at least one volume control sleeve includes first and second sleeve portions disposed along the [central] sleeve axis and joined at lateral edges thereof to form a tubular structure.”  In view of current amendments to claim 1 (from which claim 2 depends), this limitation is indefinite because it is unclear how this “tubular structure” is related to the “replaceable tubular interior gas containment reservoir” as recited on lines 6-10 of currently amended claim 1.  For purposes of examination, it will be interpreted that claims 1 and 2 are referring to the same tubular structure.
Claim 3 recites the limitation “wherein the at least one volume control sleeve includes a tubular sleeve portion disposed along the [central] sleeve axis.”  In view of current amendments to claim 1 (from which claim 3 depends), this limitation is indefinite because it is unclear how this “tubular structure” is related to the “replaceable tubular interior gas containment reservoir” as recited on lines 6-10 of currently amended claim 1.  For purposes of examination, it will be interpreted that claims 1 and 3 are referring to the same tubular structure.
albeit destructively).
Claim 22, lines 8-10 recite the limitation “wherein the interior gas containment reservoir includes at least one tubular region defining an interior cartridge reservoir region.”  This limitation renders the claim indefinite because upon information and belief the “interior cartridge reservoir region” is a part of “the at least one gas cartridge” rather than “the interior gas containment reservoir” and “the at least one tubular region.”  Because Examiner is unable to determine what Applicant intended by this limitation, it will be disregarded for purposes of examination and denoted with 
Claim 22 recites the limitation “a reversible axially extending closure structure adapted to captively hold, without a physical joinder, the interior gas containment 
Claim 25, lines 9-10 recite the limitations “from points external to the gas containment reservoir to the interior gas containment region.”  Examiner respectfully asserts that there appear to be error(s) with these limitations.  For purposes of examination, the limitations will be interpreted as “from points external to the interior gas containment reservoir to the interior gas containment reservoir.”
Dependent claims are rejected at least for depending from a rejected claim.
Examiner respectfully notes that care has been taken to indicate each and every basis of objection to the claims and rejection under 35 USC 112(b).  However, due to the volume of errors and the use of verbose claim limitations that utilize the same or similar terms (e.g. regions, reservoirs, containment, confinement, cartridge, etc.) all errors may not have been identified.  Care should be taken by Applicant to ensure that all errors are corrected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 10, 12-14, 16-18, and 21-24 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 9,554,602 Dainese et al. in view of USPN 7,328,464 Lee.
To claim 1, Dainese discloses a garment (10 of Figures 1-12; col. 7, line 62 – col. 11, line 26; col. 11, line 54 – col. 12, line 51; col. 16, line 37 – col. 17, line 28) comprising:
an outer shell (as depicted in Figures 1-3, the outer shell comprises all the of outer surface of garment 10 excluding housing 23 and including rigid plate 52) having an inward facing surface, wherein the outer shell is adapted to be positioned about at least a portion of a body of a wearer of the garment (see at least Figures 1-3), including:
A. at least one wearer protection structure (12) adapted for detachable coupling to a vehicle (col. 16, lines 57-61), and to be affixed to an underlie at least a portion of the inward facing surface of the outer shell (see Figures 1-3; at least one wearer protection structure 12 is affixed to and underlies rigid plate 52 of the outer shell), and defining a replaceable tubular interior gas containment reservoir (see especially Figures 2B-2C; col. 8, lines 42-43; at least portions of at least one wearer protection structure 12 can properly be considered “tubular”) extending along and about a central reservoir axis from a first end to a second end (annotated Figure 2C, see below), where the second end is opposite the first end and disposed about an interior gas containment region (the interior gas containment region is the area inside at least one wearer protection structure 12 configured to hold the gas when at least one wearer protection structure 12 inflates), wherein the interior gas containment reservoir includes at least one tubular region (annotated Figure 2C), the at least one tubular region being inflatable and circumferentially expandable (see at least Figure 2), and a gas fill port (annotated Figure 10, see below; col. 16, line 37 – col. 17, line 23; although Dainese does not discuss the structure and operation of the gas fill port, etc., likely due to it being well-known and conventional in the airbag arts, at least one wearer protection structure 12 would necessarily have a gas fill port in order to accept compressed gas from canister 60, otherwise the invention would not function for its intended purpose) adapted to establish a gas containment reservoir input flow path from points external to the interior gas containment reservoir (i.e. canister 60) to the interior gas containment region (see especially Figure 10),
B. at least one volume control sleeve (23), the at least one volume control sleeve being elongated and tubular (see especially Figures 1-3, 4 and 5), disposed about a central sleeve axis (annotated Figure 2, see below), the at least one volume control sleeve being disposed around at least a portion of an outer surface of the at least one see Figures 1-12; col. 8, lines 16-67),
C. at least one gas cartridge (60) defining an interior cartridge reservoir region (the inside of at least one gas cartridge 60) adapted to store a compressed gas therein (see especially Figure 10; col. 16, lines 37-46),
D. a cartridge gas release controller (col. 16, line 37 – col. 17, line 28), wherein the controller is selectively operable to:
	i. with the at least one wearer protection structure coupled to the vehicle, in a closed state, establish the interior cartridge reservoir region to be fully enclosed, whereby the compressed gas in the interior cartridge reservoir region remains in the interior cartridge reservoir region (see Figures 1-12; col. 16, line 37 – col. 17, line 28), 
	ii. upon separation of the at least one wearer protection structure from the vehicle, in an open state, establish a cartridge exit flow path exiting the interior cartridge reservoir region by way of the cartridge port, and entering the at least one tubular region of the interior gas containment reservoir by way of the gas fill port of the at least one wearer protection structure, whereby at least a portion of the compressed gas in the interior cartridge reservoir region passes to the at least one tubular region and inflates the at least one tubular region of the interior gas containment reservoir of the at least one wearer protection structure (see Figures 1-12; col. 16, line 37 – col. 17, line 28).

    PNG
    media_image1.png
    1035
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1035
    765
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1035
    770
    media_image3.png
    Greyscale

col. 16, line 65 – col. 17, 2; Examiner respectfully notes that although Dainese does not expressly disclose a garment with a cartridge housing structure and an associated trigger assembly as claimed, it appears to be because these recited structures were very well-known, conventional, and non-novel in the airbag arts before the 2008 effective filing date of Dainese, and would clearly be necessary in order for the garment to function as designed and therefore not worth detailing).
However, Lee teaches a garment (see Figures 1-3; col. 1, line 41 – col. 2, line 13) similar to that of Dainese comprising a cartridge housing structure affixed to an outer shell (see Figures 1-3; Examiner notes that claim 1 does not recite, for example, that the cartridge housing structure is directly affixed to the outer shell) for receiving at least one gas cartridge (4) defining an interior cartridge reservoir region adapted to store a compressed gas therein, and including a cartridge port (annotated Figure 1, see below) adapted to selectively couple the interior cartridge reservoir region along a cartridge exit flow path to points external to the interior cartridge reservoir region, and an associated trigger assembly (13), coupled to the cartridge port of the at least one gas see annotated Figure 1 and Figures 2-3; col. 1, line 41 – col. 2, line 13).
Dainese and Lee teach analogous inventions in the field of garments with airbags.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of Dainese to include the cartridge housing structure and associated trigger assembly as taught by Lee because Lee teaches that this configuration is known prior art and would merely explain the activation of a wearer protection structure as claimed, but which Dainese noted was a known and non-novel aspect of the invention (col. 1, line 41 – col. 2, line 13 of Lee; col. 16, line 65 – col. 17, line 2 of Dainese).
Dainese further does not expressly disclose a garment wherein the gas fill port being disposed at the first end.
However, Lee teaches a garment wherein the gas fill port is disposed at the first end (see Figure 2; Examiner respectfully notes that Lee discloses the gas fill port being located on the garment at a similar location on the garment as depicted by reference numeral 120 of replacement drawings 4A and 4C of the instant application, and for which Examiner respectfully maintain lacks support under 35 USC 112(a)).
Dainese and Lee teach analogous inventions in the field of garments with airbags.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Dainese so that the gas fill port is disposed at the first end as taught by Lee because Lee teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art as a mere rearrangement of parts as it has been held that ee MPEP 2144.04).  Examiner further respectfully notes that Applicant does not claim any reasoning or criticality for the gas fill port being disposed at the first end.
Examiner respectfully notes that the limitations 
wherein the controller and the associated trigger assembly are selectively operable to:  with the at least one wearer protection structure coupled to the vehicle, in a closed state, establish the interior cartridge reservoir region to be fully enclosed, whereby the compressed gas in the interior cartridge reservoir region remains in the interior cartridge reservoir region, upon separation of the at least one wearer protection structure from the vehicle, in an open state, establish a cartridge exit flow path exiting the interior cartridge reservoir region by way of the cartridge port, and entering the at least one tubular region of the interior gas containment reservoir by way of the gas fill port of the at least one wearer protection structure, whereby at least a portion of the compressed gas in the interior cartridge reservoir region passes to the at least one tubular region and inflates the at least one tubular region of the interior gas containment reservoir of the at least one wearer protection structure 

are functional and do not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) teaches the structure of the garment as claimed, there would be a reasonable expectation for the modified invention of Dainese to perform such function.

    PNG
    media_image4.png
    1035
    775
    media_image4.png
    Greyscale

To claim 2, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein the at least one volume control sleeve includes first (18 of Dainese) and second (20 of Dainese) sleeve portions disposed along the central sleeve axis and joined at lateral edges thereof to form a tubular structure wherein the first sleeve portion is stretchable between a rest state (see Figure 1 of Dainese) and a circumferentially stretched state (see Figure 2 of Dainese), and the second sleeve portion is non-stretchable, wherein the first sleeve portion is more stretchable than the second sleeve portion (see Figures 1-2 of Dainese; col. 8, lines 57-63 of Dainese; col. 9, lines 24-44 of Dainese).

To claim 3, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein the at least one volume control sleeve includes a tubular sleeve portion (18,20) disposed along the central sleeve axis (annotated Figure 2 of Dainese), wherein the tubular sleeve portion is relatively stretchable (col. 8, lines 57-63 of Dainese) between a rest state (Figure 1 of Dainese) and a circumferentially stretched state (Figure 2 of Dainese), and further including a first joinder region along the central sleeve axis which is adapted for joinder to a second joinder region on an outer surface of the at least one wearer protection structure (annotated Figure 2 of Dainese; col. 9, lines 21-56; Examiner respectfully notes that the term “region” is very broad and merely means “a large, usually contiguous segment of surface or space;” see https://www.ahdictionary.com/word/search.html?q=region).

To claim 4, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein the joinder is permanent (col. 9, lines 24-53 of Dainese; stitching).

To claim 9, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein when the cartridge gas release controller and the associated trigger assembly are in the open state, compressed gas from the interior gas containment reservoir is disposed both in the interior cartridge reservoir region and the interior gas containment reservoir (col. 16, line 37 – col. 17, line 28 of Dainese), and the interior gas containment reservoir within the at least one volume control sleeve is stretched from a rest state (see Figure 1 of Dainese) to a circumferentially stretch state (see Figure 2 of Dainese) (col. 16, line 37 – col. 17, line 28 of Dainese).

To claim 10, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein the at least one tubular region of the interior gas containment reservoir is expandable (see Figures 1-2 of Dainese).

To claim 12, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein the at least one protective structure is adapted for fitment about at least a portion of the upper torso of the wearer (see Figures 1-2 of Dainese).

To claim 13, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein a second sleeve portion (19) is affixed to the inward facing surface of the outer shell (see Figure 3 of Dainese; col. 8, lines 33-56 of Dainese).

To claim 14, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein the garment is a jacket (see Figures 1-2 of Dainese; col. 3, lines 41-50 of Dainese).

To claim 16, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein a second sleeve portion (18 of Dainese) is disposed between the outer shell and the at least one underlying panel and the second sleeve portion is affixed to the at least one underlying panel (see Figures 1-3 of Dainese; col. 8, lines 16-56 of Dainese).

To claim 17, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein the garment is a jacket (see Figures 1-2 of Dainese; col. 3, lines 41-50 of Dainese).

To claim 18, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment, wherein:
A. the cartridge port includes:
41 of Lee) spanning the frame transverse to the cartridge exit flow path (see Figure 1 of Lee), and
B. the associated trigger assembly includes
	i. an elongated pointed-end lance element (111 of Lee) movable along a lance axis transverse to the cartridge exit flow path, wherein the lance element is a spring-loaded (112 of Lee) toward the pierceable membrane, and wherein a pointed tip (annotated Figure 1 of Lee) is displaced from the membrane in the closed state in response to an applied restraining force, and extends through the pierceable membrane in the open state following released of the applied restraining force, and extends through the pierceable membrane in the open state following release of the applied restraining force, and
	ii. an activation element (21 of Lee) for selectively releasing the applied restraining force to maintain lance element in the closed state (see Figure 1 of Lee; col. 1, line 41 – col. 2, line 13 of Lee).

To claim 21, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein the outer shell is stretchably corrugated in at least one region (80 of Dainese) adjacent to the at least one tubular region of the interior gas containment reservoir (see especially Figures 4-7 and 11 of Dainese; col. 10, line 45 – col. 11, line 20 of Dainese). 

To claim 22, Dainese discloses a garment (10 of Figures 1-12; col 7, line 62 – col. 11, line 26; col. 11, line 54 – col. 12, line 51; col. 16, line 37 – col. 17, line 28) comprising:
A. an outer shell (as depicted in Figures 1-3, the outer shell comprises all of the outer surface of garment 10 excluding housing 23 and including rigid plate 52) having an inward facing surface, wherein the outer shell is adapted to be positioned about at least a portion of a body of a wearer of the garment (see Figures 1-3), 
B. an inner protective structure adapted for detachable coupling to a vehicle (col. 16, lines 57-61), and disposed within the outer shell, including:
	i. at least one wearer protection structure (12) adapted to be affixed to an underlie at least a portion of the inward facing surface of the outer shell (see Figures 1-3; at least one wearer protection structure 12 is affixed to and underlies rigid plate 52 of the outer shell), and defining an interior gas containment reservoir (see especially Figures 2B-2C; col. 8, lines 42-43; at least portions of at least one wearer protection structure 12 can properly be considered “tubular”), wherein the interior gas containment reservoir includes at least one tubular region (annotated Figure 2C) annotated Figure 10; col. 16, line 37 – col. 17, line 23; although Dainese does not discuss the structure and operation of the gas fill port, etc., likely due to it being well-known and conventional in the airbag arts, at least one wearer protection structure 12 would necessarily have a gas fill port in order to accept compressed gas from canister 60, otherwise the invention would not function for its intended purpose) adapted to establish a gas containment reservoir input flow path from i.e. canister 60) to the interior cartridge reservoir region of the at least one tubular region (see especially Figure 10),
	ii. at least one volume control sleeve (23), the at least one volume control sleeve being elongated and tubular (see especially Figures 1-3, 4, and 5), disposed along a sleeve axis (annotated Figure 2) and about an outer surface of at least a portion of the at least one tubular region of the interior gas containment reservoir (see Figures 1-3), wherein the at least one volume control sleeve includes (a) a reversible axially extending closure structure adapted to captively hold, without a physical joinder, the interior gas containment reservoir interior to the at least one volume control sleeve when closed and release the interior gas containment reservoir for removal when open (see Figures 1-3; col. 8, lines 57-63; col. 9, lines 24-44; inasmuch as currently claimed, the stitching on at least on volume control sleeve 23 is considered a “reversibly axially extending closure structure” and is capable of being released at least by breaking or unraveling the stitching; Examiner respectfully notes that claim 22 does not recite, for example, that the reversibly axially extending closure structure is “non-destructively releasable”) and (b) two opposing sleeve portions disposed along the sleeve axis, wherein a first sleeve portion (20) is stretchable between a rest state (see Figure 1) and a circumferentially stretched state (see Figure 2), and wherein the first sleeve portion is more stretchable than a second sleeve portion (18) (see Figures 1-2; col. 8, lines 57-63; col. 9, lines 24-44),
	iii. at least one gas cartridge (60) defining the interior cartridge reservoir region (the inside of at least one gas cartridge 60) adapted to store a compressed gas therein, and including a cartridge portion (annotated Figure 10) adapted to selectively annotated Figure 10; col. 16, lines 37-46),
	iv. a cartridge gas release controller (col. 16, line 37 – col. 17, line 28), wherein the cartridge gas release controller is selectively operable to:
		a. with the inner protective structure coupled to the vehicle in a closed state, establish the interior cartridge reservoir region to be fully enclosed, whereby the compressed gas in the interior cartridge reservoir region remains in the interior cartridge reservoir region, a reservoir inlet flow path (see Figures 1-12; col. 16, line 37 – col. 17, line 28), and
		b. upon separation of the inner protective structure from the vehicle, in an open state, establish the cartridge exit flow path exiting the interior cartridge reservoir region by way of the cartridge port, and entering the at least one tubular region of the interior gas containment reservoir by way of the gas fill port of the at least one wearer protection structure, whereby at least a portion of the compressed gas in the interior cartridge reservoir region passes to the at least one tubular region and inflates the at least one tubular region of the interior gas containment reservoir of the at least one wearer protection structure (see Figures 1-12; col. 16, line 37 – col. 17, line 28).
Dainese does not expressly disclose a cartridge housing structure affixed to the outer shell and an associated trigger assembly, coupled to the cartridge gas port of the at least one gas cartridge received in the cartridge housing structure (col. 16, line 65 – col. 17, 2; Examiner respectfully notes that although Dainese does not expressly disclose a garment with a cartridge housing structure and an associated trigger assembly as claimed, it appears to be because these recited structures were very well-known, conventional, and non-novel in the airbag arts before the 2008 effective filing date of Dainese, and would clearly be necessary in order for the garment to function as designed and therefore not worth detailing).
However, Lee teaches a garment (see Figures 1-3; col. 1, line 41 – col. 2, line 13) similar to that of Dainese comprising a cartridge housing structure affixed to an outer shell (see Figures 1-3; Examiner notes that claim 22 does not recite, for example, that the cartridge housing structure is directly affixed to the outer shell) for receiving at least one gas cartridge (4) defining an interior cartridge reservoir region adapted to store a compressed gas therein, and including a cartridge port (annotated Figure 1) adapted to selectively couple the interior cartridge reservoir region along a cartridge exit flow path to points external to the interior cartridge reservoir region, and an associated trigger assembly (13), coupled to the cartridge port of the at least one gas cartridge received in the cartridge housing structure (see annotated Figure 1 and Figures 2-3; col. 1, line 41 – col. 2, line 13).
Dainese and Lee teach analogous inventions in the field of garments with airbags.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of Dainese to include the cartridge housing structure and trigger assembly as taught by Lee because Lee teaches that this configuration is known prior art and would merely explain the activation of a wearer protection structure as claimed, but which Dainese noted was a known and non-novel aspect of the invention (col. 1, line 41 – col. 2, line 13 of Lee; col. 16, line 65 – col. 17, line 2 of Dainese).

wherein the controller and the trigger assembly are selectively operable to: with the inner protective structure coupled to the vehicle in a closed state, establish the interior cartridge reservoir region to be fully enclosed, whereby the compressed gas in the interior cartridge reservoir region remains in the interior cartridge reservoir region, a reservoir inlet flow path, and upon separation of the inner protective structure from the vehicle, in an open state, establish the cartridge exit flow path exiting the interior cartridge reservoir region by way of the cartridge port, and entering the at least one tubular region of the interior gas containment reservoir by way of the gas fill port of the at least one wearer protection structure, whereby at least a portion of the compressed gas in the interior cartridge reservoir region passes to the at least one tubular region and inflates the at least one tubular region of the interior gas containment reservoir of the at least one wearer protection structure

are functional and do not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) teaches the structure of the garment as claimed, there would be a reasonable expectation for the modified invention of Dainese to perform such function.

To claim 23, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein when the cartridge gas release controller and the associated trigger assembly are in the open state, compressed gas from the interior gas containment reservoir is disposed both in the interior cartridge reservoir region and the interior gas containment reservoir, and the interior gas containment reservoir within the at least one volume control sleeve is filled whereby the first sleeve portion of the at least one volume control sleeve is stretched from a rest see Figure 1 of Dainese) toward a circumferentially stretched state (see Figure 2 of Dainese) (col. 8, lines 57-63 of Dainese; col. 9, lines 24-44 of Dainese).

To claim 24, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) further teaches a garment wherein the at least one tubular region of the interior gas containment reservoir is expandable (see Figures 1-2 of Dainese).

Claims 15, 25, and 26 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Dainese in view of Lee (as applied to claims 1 and 11, above, regarding claim 15) and in further view of USPN 7,966,668 Bay and USPN 4,059,852 Crane.
To claim 15, the modified invention of Dainese (i.e. Dainese in view of Lee and Crane, as detailed above) does not expressly teach a garment wherein the at least one wearer protection structure includes at least one underlying panel underlying at least a portion of the outer shell.
However, Bay teaches that garments commonly used by people operating motorsports vehicles such as a motorcycle (e.g. garment 10 of Dainese) commonly employ an outer shell and an inner liner (i.e. at least one underlying panel) (col. 1, lines 7-16).
The modified invention of Dainese and Bay teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of the modified invention of Dainese to include at least one underlying panel as taught by col. 1, lines 7-16).

To claim 25, Dainese discloses a garment (10 of Figures 1-12; col. 7, line 62 – col. 11, line 26; col. 11, line 54 – col. 12, line 51; col. 16, line 37 – col. 17, line 28) comprising:
an outer shell (as depicted in Figures 1-3, the outer shell comprises all of the outer surface of garment 10 excluding housing 23 and including rigid plate 52) having an inward facing surface, wherein the outer shell is adapted to be positioned about at least a portion of a body of a wearer of the garment (see Figures 1-3), including:
A. at least one wearer protection structure (12) adapted for detachable coupling to a vehicle, and to be affixed to and underlie at least a portion of the inward facing surface of the outer shell (see Figures 1-3; at least one wearer protection structure 12 is affixed to and underlies rigid plate 52 of the outer shell), and defining an interior gas containment reservoir (see especially Figures 2B-2C; col. 8, lines 42-43; at least portions of at least one wearer protection structure 12 can properly be considered “tubular”) and disposed about an interior gas containment region, wherein the interior gas containment reservoir includes at least one tubular region (annotated Figure 2C), the at least one tubular region being inflatable (see at least Figure 2), and a gas fill port (annotated Figure 10; col. 16, line 37 – col. 17, line 23; although Dainese does not discuss the structure and operation of the gas fill port, etc., likely due to it being well-known and conventional in the airbag arts, at least one wearer protection structure 12 would necessarily have a gas fill port in order to accept compressed gas from canister 60, otherwise the invention would not function for its intended purpose) adapted to establish a gas containment reservoir flow path from points exterior to the interior gas containment reservoir (i.e. canister 60) to the interior gas containment reservoir (see especially Figure 10),
B. at least one volume control sleeve (23), the at least one volume control sleeve being elongated and tubular (see Figures 1-3, 4, and 5), disposed along a sleeve axis (annotated Figure 2), the at least one volume control sleeve being disposed around at least a portion of an outer surface of the at least one tubular region of the interior gas containment reservoir (see Figures 1-3),
D. a cartridge gas release controller (col. 16, line 37 – col. 17, line 28), coupled to the cartridge port of the at least one gas cartridge, wherein the cartridge gas release controller is selectively operable to:
	i. with the at least one wearer protection structure coupled to the vehicle, in a closed state, establish the interior cartridge reservoir region to be fully enclosed, whereby the compressed gas in the interior cartridge reservoir region remains in the interior cartridge reservoir region (see Figures 1-12; col. 16, line 37 – col. 17, line 28),
	ii. upon separation of the at least one wearer protection structure from the vehicle, in an open state, establish the cartridge exit flow path exiting the interior cartridge reservoir region by way of the cartridge port, and entering the at least one tubular region of the interior gas containment reservoir by way of the gas fill port of the at least one wearer protection structure, whereby at least a portion of the compressed gas in the interior cartridge reservoir region passes to the at least one tubular region and inflates the at least one tubular region of the interior gas containment reservoir of see Figures 1-12; col. 16, line 37 – col. 17, line 28).
Dainese does not expressly disclose a garment comprising a cartridge housing structure affixed to the outer shell for receiving the at least one gas cartridge defining an interior cartridge reservoir region adapted to store a compressed gas therein, and including a cartridge port adapted to selectively couple the interior cartridge reservoir region along a cartridge exit flow path to points external to the interior cartridge reservoir region, and an associated trigger assembly, coupled to the cartridge port of the at least one gas cartridge received in the cartridge housing structure (col. 16, line 65 – col. 17, 2; Examiner respectfully notes that although Dainese does not expressly disclose a garment with a cartridge housing structure and an associated trigger assembly as claimed, it appears to be because these recited structures were very well-known, conventional, and non-novel in the airbag arts before the 2008 effective filing date of Dainese, and would clearly be necessary in order for the garment to function as designed and therefore not worth detailing).
However, Lee teaches a garment (see Figures 1-3; col. 1, line 41 – col. 2, line 13) similar to that of Dainese comprising a cartridge housing structure affixed to an outer shell (see Figures 1-3; Examiner notes that claim 25 does not recite, for example, that the cartridge housing structure is directly affixed to the outer shell) for receiving at least one gas cartridge (4) defining an interior cartridge reservoir region adapted to store a compressed gas therein, and including a cartridge port (annotated Figure 1) adapted to selectively couple the interior cartridge reservoir region along a cartridge exit flow path to points external to the interior cartridge reservoir region, and an associated 13), coupled to the cartridge port of the at least one gas cartridge received in the cartridge housing structure (see annotated Figure 1 and Figures 2-3; col. 1, line 41 – col. 2, line 13).
Dainese and Lee teach analogous inventions in the field of garments with airbags.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of Dainese to include the cartridge housing structure and trigger assembly as taught by Lee because Lee teaches that this configuration is known prior art and would merely explain the activation of a wearer protection structure as claimed, but which Dainese noted was a known and non-novel aspect of the invention (col. 1, line 41 – col. 2, line 13 of Lee; col. 16, line 65 – col. 17, line 2 of Dainese).
The modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) does not expressly teach a garment wherein the at least one wearer protection structure includes at least one underlying panel underlying at least a portion of the outer shell.
However, Bay teaches that garments commonly used by people operating motorsports vehicles such as a motorcycle (e.g. garment 10 of Dainese) commonly employ an outer shell and an inner liner (i.e. at least one underlying panel) (col. 1, lines 7-16).
The modified invention of Dainese and Bay teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of the modified invention of Dainese to include at least one underlying panel as taught by col. 1, lines 7-16).
The modified invention of Dainese (i.e. Dainese in view of Lee and Bay, as detailed above) does not expressly teach a garment wherein the compressed gas is carbon dioxide (CO2) (Dainese and Lee are merely silent as to the type of compressed gas).
However, Crane teaches a garment (12) (see Figures 1-5) wherein the compressed gas is carbon dioxide (CO2) (col. 7, lines 59-68).
The modified invention of Dainese and Crane teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Dainese to use a compressed gas that is carbon dioxide (CO2) as taught by Crane because Crane teaches that carbon dioxide (CO2) is an appropriate and suitable gas with use with an airbag garment (col. 7, lines 59-68).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner notes that the limitations 
wherein the cartridge gas release controller and the associated trigger assembly are selectively operable to:  i. with the at least one wearer protection structure coupled to the vehicle, in a closed state, establish the interior cartridge reservoir region to be fully enclosed, whereby the compressed gas in the interior cartridge reservoir region remains in the interior cartridge reservoir region,	ii. upon separation of the at least one wearer protection structure from the vehicle, in an open state, establish the cartridge exit flow path exiting the interior cartridge reservoir region by way of the cartridge port, and entering the at least one tubular region of the interior gas containment reservoir by way of the gas fill port of the at 

are functional and do not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Dainese (i.e. Dainese in view of Lee, Bay, and Crane, as detailed above) teaches the structure of the garment as claimed, there would be a reasonable expectation for the modified invention of Dainese to perform such function.

To claim 26, the modified invention of Dainese (i.e. Dainese in view of Lee, Bay, and Crane, as detailed above) further teaches a garment wherein a second panel portion (19 of Dainese) is disposed between the outer shell and the at least one underlying panel and the second sleeve portion is affixed to the at least one underlying panel (col. 8, lines 44-48 of Dainese; Examiner respectfully notes that claim 26 does not recite, for example, that the second sleeve portion is directly affixed to the at least one underlying panel).

Claim 5 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Dainese in view of Lee (as applied to claims 1, 3, and 4, above) in further view of USPN 9,622,520 Fenyves.
To claim 5, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) teaches a garment wherein the permanent joinder is affected by stitching (col. 9, lines 24-53).

However, Fenyves teaches a garment (see at least Figures 1-5) comprising a permanent joinder that is either of stitching and adhesive (col. 5, lines 20-25).
The modified invention of Dainese and Fenyves teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Dainese to include a permanent joinder that is affected by adhesive as taught by Fenyves because Fenyves teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill as a simple substitution of one well-known and conventional joinder affecting means with another to yield the predictable solution of permanently joining the first and second joinder regions.

Claims 6 and 7 are rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 103 as being unpatentable over Dainese in view of Lee (as applied to claims 1 and 3, above) in further view of USPN 7,059,924 Farmer et al.
To claims 6 and 7, the modified invention of Dainese (i.e. Dainese in view of Lee, as detailed above) teaches a garment comprising a permanent joinder affected by stitching (col. 9, lines 24-53).
The modified invention of Dainese does not teach a garment comprising a reversible joinder affected by a zipper assembly having a first zipper element attached 
However, Farmer teaches a garment (200 of Figures 3-4) comprising a reversible joinder affected by a zipper assembly (see Figures 3-4; col. 5, line 11 – col. 6, line 30).
The modified invention of Dainese and Farmer teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Dainese to include a reversible joinder affected by a zipper assembly as taught by Farmer because Farmer teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill as a simple substitution of one well-known and conventional joinder affecting means with another to yield the predictable solution of reversibly joining the first and second joinder regions.

Claim 8 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Dainese in view of Lee and Farmer (as applied to claims 6 and 7, above) and in further view of US Pub No. 2014/0189984 Sisko.
To claim 8, the modified invention of Dainese (i.e. Dainese in view of Lee and Farmer, as detailed above) teaches a garment as claimed above.
The modified garment of Dainese does not expressly teach a garment wherein the zipper assembly is a coil zipper.
However, Sisko teaches that coil zippers form the bulk of zipper sales worldwide (para. 0015).
para. 0015).  It would further have been obvious to one of ordinary skill that if coil zippers form the bulk of zipper sales worldwide, they would be readily obtainable by garment manufacturers.

Claim 11 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Dainese in view of Lee (as applied to claim 1, above) and in further view of Crane.
To claim 11, the modified invention of Dainese (i.e. Dainese in view of Lee and Farmer, as detailed above) teaches a garment as claimed above.
The modified garment of Dainese does not expressly teach a garment wherein the compressed gas is carbon dioxide (CO2) (Dainese and Lee are merely silent as to the type of compressed gas).
However, Crane teaches a garment (12) (see Figures 1-5) wherein the compressed gas is carbon dioxide (CO2) (col. 7, lines 59-68).
The modified invention of Dainese and Crane teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Dainese to use a compressed gas that is carbon dioxide (CO2) as taught by Crane because Crane teaches that carbon dioxide (CO2) is an appropriate and suitable gas with use with an airbag garment (col. 7, lines 59-68).  Examiner further respectfully see MPEP 2144.07).

Claim 19 is rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 103 as being unpatentable over Dainese in view of Lee (as applied to claim 1, above) and in further view of USPN 7,017,191 Golde.
Regarding claim 19, the modified garment of Dainese (i.e. Dainese in view of Lee) teaches a garment that is a jacket (see Figures 1-2 of Dainese; col. 3, lines 41-50 of Dainese) and wherein the at least one gas cartridge-to-gas containment reservoir coupler is elongated to establish the gas flow path coupling the cartridge outlet flow path to the reservoir inlet flow path by way of the interior gas confinement region (see Figure 10 of Dainese and Figure 1 of Lee). 
The modified garment of Dainese does not expressly teach a garment wherein the outer shell includes:  a back panel adapted to be i. a back panel adapted to be positioned adjacent to the back of the wearer of the jacket, wherein a portion of the back panel is air permeable within a vent boundary, ii. a scoop element affixed to the back panel adjacent to the vent boundary, wherein the scoop element includes an upward-facing inlet aperture and an inward-facing outlet aperture spanning the air permeable portion of the back panel, thereby defining an air flow path from regions outside the outer shell, through the air permeable portion of the back panel and out through the inward-facing outlet aperture wherein the scoop element includes at least one void region therein adapted to receive the at least one gas cartridge, and wherein the at least 
However, Golde teaches a garment wherein the outer shell includes:  a back panel adapted to be i. a back panel adapted to be positioned adjacent to the back of the wearer of the jacket (see Figs. 1-5), wherein a portion of the back panel is air permeable within a vent boundary, ii. a scoop element (28) affixed to the back panel adjacent to the vent boundary, wherein the scoop element includes an upward-facing inlet aperture and an inward-facing outlet aperture spanning the air permeable portion of the back panel (see Figs. 1-5), thereby defining an air flow path from regions outside the outer shell, through the air permeable portion of the back panel and out through the inward-facing aperture wherein the scoop element includes at least one void region therein adapted to receive the at least one gas cartridge (see Figs. 1-5; col. 6, lines 19-56; scoop element 28 would be capable of receiving the at least one gas cartridge within the void in scoop element 28).
The modified invention of Dainese and Golde teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Dainese to include a venting arrangement as taught by Golde because Golde teaches that this configuration is known in the art and important for providing a rider with comfort in hot weather conditions (col. 5, lines 15-30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F Griffin Hall/Primary Examiner, Art Unit 3732